 



FIRST AMENDMENT TO THE OMNIBUS SETTLEMENT AMENDMENT

 

This First Amendment to the Omnibus Settlement Amendment (“Amendment”) is
entered into as of October 19, 2015 (“Amendment Effective Date”), by and between
Quest Solution, Inc. f/k/a Amerigo Energy, Inc., a Delaware corporation
(“Company”), and Mr. Kurt Thomet, an individual (“Mr. Thomet”) (collectively the
“Parties”).

 

Recitals:

 

WHEREAS, the Parties entered into an Omnibus Settlement Agreement (“Agreement”),
dated August 27, 2015, for the complete and final settlement of all their
claims, differences, and demands with respect to Mr. Thomet’s employment with
and equity ownership in the Company and debt obligations of the Company to Mr.
Thomet;

 

WHEREAS, pursuant to Section 1.3 of the Agreement, Mr. Thomet agreed to accept
as full satisfaction of the Promissory Notes the sum of $7,036,000.00, and the
Company agreed to make payment to Mr. Thomet of that amount on or before
September 30, 2015;

 

WHEREAS, the Company failed to timely make such payments;

 

WHEREAS, the Parties wish to modify the payment schedule of the Agreement, under
the terms of this Amendment;

 

NOW, THEREFORE, in consideration of the mutual promises, covenants and
obligations contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties agree to
modify the Agreement as follows:

 

1. Except as otherwise provided herein, all defined terms shall have the same
meaning as such terms are defined in the Agreement.

 

2. Section 1.3 of the Agreement is deleted and replaced in its entirety, as
follows:

 

1.3 Satisfaction of Promissory Notes. As of August 27, 2015, the outstanding
balances of Promissory Note #1 and Promissory Note #2 (including principal and
interest through the date hereof) were $4,848,304.72 and $4,785,470.68,
respectively. Mr. Thomet agrees to accept as full satisfaction of the Promissory
Notes the sum of $7,036,000 (the “Debt Settlement Amount”), allocated equally
between the Promissory Notes and payable as follows:

 

(a) as of the Effective Date, the Company assigned the Licenses, as defined
below and which for purposes of this Agreement shall have a value of $1,150,000;
and

 

 

 

 

(b) principal payments totaling $5,886,000, of which $195,000 was paid on the
Effective Date of the Agreement and $5,691,000, bearing interest as provided in
Section 1.3(c), below, until paid in full and payable as follows:

 

(i) $2,500,000 upon funding of loan proceeds from FGI, which shall occur no
later than October 21, 2015;

 

(ii) subject to Company’s receipt of consent from FGI, in FGI’s sole discretion,
if such consent is required, $1,000,000 payable on the 15th of each month
beginning November 15, 2015 until the balance of the Debt Settlement Amount and
interest, is paid in full.

 

For clarity, this Agreement is not intended to, and shall not serve to, affect
or terminate the Promissory Notes, or either of them, unless or until the Debt
Settlement Amount is timely paid in full, provided however that all payments
actually received on the Promissory Notes by Mr. Thomet will serve to reduce the
obligations owing under the Promissory Notes, including but not limited to the
amounts payable as of the date hereof as set forth in (a) and (b) of this
Section 1.3. Further, in the event that the Company is able to procure any
alternate funding prior to February 16, 2016, Company will use any such funding
to repay the outstanding balance of the Debt Settlement Amount.

 

(c) The Debt Settlement Amount shall bear 6% simple interest beginning on
October 1, 2015, which such interest amount shall increase to 12% - or at the
maximum rate allowed by applicable law, whichever is less - upon any breach of
the Agreement, as amended, until such time until such breach is cured. For
clarity, such interest amount shall escalate as provided in this Section 1.3(c)
regardless of whether FGI consents to the payment.

 

(d) Mr. Thomet’s obligation to accept the Debt Settlement Amount in full
satisfaction of the Promissory Notes is conditioned upon payment in full by
February 16, 2016. If the Debt Settlement Amount is not paid in full by February
16, 2016, effective as of 5 pm PDT on February 16, 2016, Mr. Thomet’s acceptance
of the Debt Settlement Amount in full satisfaction of the Promissory Notes is
automatically revoked, without notice or further action of any kind by him or
any other person, and all obligations under the Promissory Notes (including
without limitation principal and interest) shall immediately become due and
payable, and shall bear interest at 12% per annum - or at the maximum rate
allowed by applicable law, whichever is less - until paid in full.

 

(e) Until the Promissory Notes are satisfied in full, Company agrees not to: (i)
make any distribution or dividend to any shareholder or other interest holder,
including the redemption of shares, (ii) except for the October 1, 2015 increase
in director compensation, increase the base fees or base employment compensation
of any director, or officer of Company or its affiliates, or (iii) pay any bonus
or deferred compensation to any director, or officer, even if such a bonus has
been routinely declared and paid in the past. Provided, however, nothing herein
shall restrict payment of debt obligations of Company that existed prior to the
date of this Agreement to any shareholder, officer or director or the Company’s
affiliates.

 

 2 

 

 

3. Company acknowledges, warrants, and represents that Company’s liability to
pay under, and perform, the Promissory Notes, is absolute and unconditional, and
except for the payment of the Debt Settlement Amount plus interest in accordance
with Section 1.3 of this Amendment, there exists no right of deduction, setoff,
recoupment, counterclaim, or defense of any nature whatsoever, or if any such
right exists then it is effectively and finally released by this Amendment.

 

4. In consideration of Mr. Thomet’s execution of this Amendment, and for other
valuable consideration, the receipt and sufficiency of which are acknowledged,
Company’s release of Mr. Thomet under the Agreement shall become effective as of
the date of this Amendment with respect to claims, demands, damages or fees, or
liability of any nature whatsoever arising out of or related to the Promissory
Notes, even though the Debt Settlement Amount has not been timely made in full.
Company further waives any presently existing defenses against the payment and
performance of any and all obligations under the Promissory Notes.

 

5. Simultaneously with the execution of this Agreement, Mr. Thomet agrees to
execute and deliver a subordination agreement with FGI, in the same form
attached hereto as Exhibit A.

 

6. Company agrees to pay Mr. Thomet’s attorneys’ fees and costs incurred in
enforcing the terms of the Agreement and entering into this Amendment, within
five (5) days of receipt of the invoice for such fees and costs.

 

7. Subject to the terms of this Amendment, Mr. Thomet agrees to forbear from
taking any action to collect any amounts due to him under the Agreement.

 

8. This Amendment may be executed in counterparts, each of which shall be deemed
an original and all of which together shall be deemed to be one instrument.
Further, the parties agree that this Amendment may be executed and delivered by
electronic transmission.

 

9. Except as amended herein, all other terms and conditions of the Agreement
shall remain in full force and effect as originally set out therein.

 

[SIGNATURES FOLLOW ON NEXT PAGE]

 

 3 

 

 

WHEREFORE, having fully read and understood the terms of this Amendment, the
Parties sign their names below with the intention that they shall be bound by
it.

 



QUEST SOLUTION, INC.

 

Printed Name Tom Miller  

 

Signature: /s/ Tom Miller   

 

Its: Chief Executive Officer  

 

Date: October 19, 2015  

 

KURT THOMET, AN INDIVIDUAL    

 

Signature: /s/ Kurt Thomet  

 

Date: October 19, 2015  

 



 4 

 

 

Exhibit A

 

Subordination Agreement

 

 

 



